A judgment of ouster was rendered February 22, 1930, in Quo Warranto proceedings. There was no motion for a new trial. On March 31, 1930, the respondent made a motion to vacate the judgment of ouster. This motion was granted August 6, 1930. The judgment was vacated and set aside and time allowed for amending the amended answer and for further proceedings in the cause.
A writ of error was issued to the judgment in the cause on September 25, 1930, which was more than six months from the date of the judgment, and therefore not authorized by the statute. There was no motion for a new trial and the statute does not authorize a writ of error to be taken to an order vacating a judgment and allowing further proceedings in a law action. See Melbourne State Bank v. Gillette, decided at this term. *Page 645 
Dismissed.
BUFORD, C.J., AND ELLIS, TERRELL AND BROWN, J.J., AND GRAY, Circuit Judge, concur.
DAVIS, J., disqualified.